DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Drawing amendments filed 07 October 2021 are accepted and entered. 

Specification
Specification amendments filed 07 October 2021 are accepted and entered. 
However, Applicant’s amendments have only addressed the exemplary issue presented in the previous Office Action and they do not fully address the overall issue of the Specification not being in idiomatic English. 
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities: 
claim 5: 
“detecting the presence icing of aircraft icing” is believed to be in error for --detecting the presence of aircraft icing--
“generating of heating air offtake” is believed to be in error for --generating a heating air offtake--
“icing” is believed to be in error for --aircraft icing--
“monitoring for data transmission failure of the transmitting data” is believed to be in error for -- monitoring for data transmission failure of the data--
“the Tengine inlet is smaller than Tlimiting value” is believed to be in error for --the Tengine inlet being smaller than the Tlimiting value--
“supplying heating air offtake” is believed to be in error for “supplying the heating air offtake”
“an air intake” (l.12) is believed to be in error for --the air intake--
claim 3: “the engine inlet temperature Tengine inlet measurement, comparison of the measured air temperature with the present limiting value Tlimiting value, monitoring of the data transmission from the aircraft system is performed in the engine electronic controller” is believed to be in error for --the engine air inlet temperature Tengine inlet measurement, the comparison of the measured engine air inlet temperature with the present limiting value Tlimiting value, and the monitoring for failure from the aircraft system, are--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the recitation “the data transmission from the aircraft system” renders the claim indefinite because it is unclear whether this data and/or this aircraft system is/are the same as, or different 
Dependent claim 4  is also thus rejected. 
Regarding claim 4, the recitation “the data from the aircraft system to the electronic controller” renders the claim indefinite because it is unclear whether this data is the same as, or different from, the previously recited “data of the detection of the presence of aircraft icing”. It is construed as the same.  
Furthermore, the recited “code communication lies” lack antecedent basis in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris 4831819 in view of Karafillis 8087880 and Greenberg 10421551.
Regarding claim 5, Norris teaches a method for control of an anti-icing system (22; Title) of an air intake (including 44) of a gas turbine engine (22) of an aircraft (Col.3 l.25), comprising the steps of:  
detecting the presence of aircraft icing (ice detector 68 detecting icing, Figs 5-6, Col.8 ll.37-53), 
transmitting data of the detection of the presence of aircraft icing (ice detector sends icing present data to dictate operation of the anti-icing system, Col.8 ll.37-56, Figs 5-6) to an electronic controller (56) of the gas turbine engine, 
generating a heating air offtake (48) from a compressor (24) of the gas turbine engine, 
supplying a control signal (Fig 6) from the electronic controller of the gas turbine engine for opening a valve (54) to supply the heating air offtake from the compressor to the air intake (including 44) of the gas turbine engine when the data of the detection of the presence of aircraft icing are available (Col.8 ll.43-58),

measuring engine air inlet temperature Tengine inlet using a transducer (58) installed at the gas turbine engine air intake (Fig 1), comparing the measured engine inlet air temperature Tengine inlet with a preset limiting value Tlimiting value (“a predetermined value, typically 0°C”, Col.7 ll.18-21; and/or “-10°C”, Col.7 ll.40-43; and/or “-20°C”, Col.8 ll.50-54), and in case of simultaneous detection of the data transmission failure and the Tengine inlet is smaller than Tlimiting value, supplying heating air offtake from the compressor to the gas turbine engine air intake (Col.7 ll.18-56 and Col.8 ll.32-48; the system operates the valve based on temperature when the ice detector 68 does-not/fails-to transmit icing data to the electronic controller for operating the valve, and when the ice detector does transmit icing data to the electronic controller, the temperature signals are ignored and the valve is operated based on the ice detector detecting icing; likewise, failure of the ice detector itself, to detect icing that is occurring, results in failure of data transmission of icing and thus, temperature-based regulation). Furthermore, Col.58-66 teaches the electronic controller operating the valve according to “an intelligent review and evaluation of all the signals received, or of some of the signals received, or of only one of the signals received”.
Norris further teaches pulse width modulation of the valve (Figs 3A-D and 6) and the electronic controller being a FADEC (Col.6 ll.62-65).
Norris does not teach the valve is a slide or slide valve, and Norris does not teach the electronic controller being installed at a housing of the gas turbine engine. 
However, Karafillis teaches pulse-width modulated (PWM) slide valve (150,152) to control a flow of hot air exiting the compressor (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a slide valve as taught by Karafillis for the generic anti-icing valve of Norris because 
Norris in view of Karafillis does not teach the electronic controller being installed at a housing of the gas turbine engine. 
However, Greenberg further teaches that a FADEC of a gas turbine engine for providing anti-icing control should may be mounted at a housing (fan nacelle 66; Col.65 ll.32-34) of the gas turbine engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the electronic controller of Norris in view of Karafillis at a housing of the gas turbine engine as taught by Greenberg because Greenberg teaches such mounting to be appropriate for a gas turbine engine for an aircraft controlling anti-icing, such as that of Norris in view of Karafillis’ (Figs 1-2). 
Regarding claim 3, Norris in view of Karafillis and Greenberg teaches all the limitations of the claimed invention as discussed above. Norris further teaches the engine inlet temperature Tengine inlet measurement, comparison of the measured air temperature with the preset limiting value Tlimiting value, monitoring of the data transmission from the aircraft system is performed in the engine electronic controller (Figs 5-6; Col.7 ll.18-21, Col.8 ll.43-48).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Karafillis and Greenberg, and further in view of Kalya 70508597.
Regarding claim 2, Norris in view of Karafillis and Greenberg teaches all the limitations of the claimed invention as discussed above. Norris further teaches the preset limiting value Tlimiting value is equal to 0                        
                            °
                        
                    C (Col.7 ll.23-26).
Norris in view of Karafillis and Greenberg does not teach the limiting value being 10                        
                            °
                        
                    C. 
However, Kalya teaches using 10                        
                            °
                        
                    C as a limiting value against which to compare temperature for determining icing conditions for a gas turbine engine inlet (Col.8 ll.39-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the limiting value of 10                        
                            °
                        
                    C as taught by Kalya for the limiting value of Norris in view of Karafillis and Greenberg because Kalya teaches icing conditions may exist at 10                        
                            °
                        
                    C depending on the other ambient conditions (e.g., humidity; Col.8 ll.10-55)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Karafillis and Greenberg, and further in view of Sapronov RU2410627.
Regarding claim 4, Norris in view of Karafillis teaches all the limitations of the claimed invention as discussed above. Norris further teaches the data from the aircraft system to the electronic controller are transmitted via code communication lines (Figs 5-6, lines between 68 and 56). Norris further teaches the electronic controller may be a FADEC (Full Authority Digital Engine Controller; Co.6, last line).
Norris in view of Karafillis and Greenberg does not teach bipolar code.
However, Sapronov teaches bipolar code for digital data exchange (Abstract) to expand functionality of an aircraft control system by providing the possibility of digital control (p.1 paras.7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bipolar sequential code interface as taught by Sapronov for the connections between the FADEC and the ice detector 68 of Norris in view of Karafillis and Greenberg because Sapronov teaches the digital communication interface expands the functionality of the overall system (Sapronov, p.1 paras. 7-8) and the bipolar serial code results in the amount of information transmitted to be independent on the size of the contact field of the relevant connector(s) (Sapronov, p.3 para.1)

Response to Arguments
Applicant’s arguments filed 30 November 2021 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In Summary: 
Applicant asserts that the various prior art references relied upon in the previous office action are “not identical solutions and do not obviate the novelty of the claimed development because” they are aimed at solutions, and have intended uses, that are “not related to” Applicant’s invention.
In response to applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

It appears Applicant’s piecemeal analysis is essentially arguing that the prior art of record is non-analogous art. However, MPEP904.01(c), 2141.01(a) provides that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).
In this case, Norris is directed to anti-icing of a gas turbine engine including various methods of detecting icing, and intelligent use of these; Karafillis is drawn to a gas turbine engine system including a valve for modulating heating air offtake from a compressor of the gas turbine engine; Greenberg is directed to anti-icing of a gas turbine engine using an electronic controller; Kalya is directed to anti-icing of a gas turbine engine including comparison of a measured temperature to a predetermined temperature threshold; and Sapronov is directed to propulsion technology of an aircraft with electronic controller(s) and digital communication lines; all of which are both from the same field of endeavor  as the claimed invention (aircraft propulsion arts) and reasonably pertinent to at least a portion of the problem(s) faced by the inventor (as discussed above). 
Applicant asserts that the “claimed method provides an advantage in that it ensures anti icing even in the case where the icing sensor data is not being transmitted properly to the controller, such as in the case of some communication failure or system error. In such case, a temperature differential is employed to determine when to effect anti icing, rather than relying solely on the sensing of icing. Thus applicants’ claimed method provide an advantage not considered by the cited references, allowing anti-icing to be effected even in the event of some failure in sensing icing”.
Although Applicant has described Applicant’s disclosed invention in the above statement. There is not discussion of why the prior art rejections do not read on Applicant’s claimed invention. Applicant's argument thus fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741